In an action to recover damages for personal injuries, brought by a seaman under the Jones Act (Merchant Marine Act, 1920, § 33; U. S. Code, tit. 46, § 688), order denying appellant’s motion to dismiss the complaint and to vacate the alleged service of summons for lack of jurisdiction of the defendant’s person and the subject of the action, reversed on the law and the facts, with $10 costs and disbursements, and the motion granted, with $10 costs. This action was instituted by a Massachusetts resident against an Alabama corporation doing business in New York, by reason of an accident which occurred on a vessel operated, managed and controlled by the corporation while it was in anchorage at Boston, Massachusetts. The record fails to show that service of the summons had been made in accordance with the provisions of section 229' of the Civil Practice Act, nor does it show any special circumstances that require or warrant the retention of jurisdiction of this case in the exercise of sound discretion, particularly since the respondent has already litigated in an admiralty suit a claim based upon the same accident. (Cf. Murnan v. Wabash Railway Co., 246 N. Y. 244; 222 App. Div. 833-834.) Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.